Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 1 of 17 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             (FT. MYERS DIVISION)



 NEELAM UPPAL,                                        Case No.:

                                                     VERIFIED
                       Plaintiff,                    COMPLAINT AND DEMAND
                                                     FOR
                                                     TRIAL BY JURY
 v.

 WELLS FARGO FINANCIAL, a Foreign
 Corporation doing
 business in the State of Florida, and John
 Does 1-5 (Unknown).,

                   Defendant.
 ______________________________________/

 COMPLAINT FOR FRAUD,
 DECLARATORY RELIEF,

 RESIDENTIAL MORTGAGE                )

  FLORIDA CONSUMER SALES CORPORATION)

 VIOLATION STATUTES, CONSPIRACY, RICO, AND OTHER RELIEF

 ________________________________________________________________)



                                    NATURE OF ACTION

        Plaintiff, NEELAM UPPAL, by and through her undersigned

 attorney, referred to as (the “Plaintiff” or “Dr. Uppal”) sues Defendant

 WELLS FARGO FINANCIAL, a Foreign Corporation doing
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 2 of 17 PageID 2



 business in the State of Florida (“Defendant”), and John Does 1-5 for damages in

 EXCESS of $ 75, 000 for

 violations 18 US Code section 1964, Civil Racketeer Influenced and Corrupt

 Organization Act; Mail Fraud; and other as listed in Counts.


                             JURISDICTION AND VENUE

        1.     Plaintiff is of majority age and is a resident of the State of Florida

 and is a “consumer” as defined in Florida Revised Code (hereafter “FRC”) Sec.

 494.

        2.     Defendant, was, at all material times hereto, a corporation

 which was registered in Florida which Plaintiff are unaware of the true identities

 and capacities of Defendants JOHN DOES 1-5 , inclusive, and therefore sue

 these Defendants by fictitious names. Plaintiff was informed and believe,

 pursuant to the course of events and facts set forth herein, that JOHN DOES 1-5

 is responsible, together with the named Defendants above, for the acts and

 omissions set forth herein and that the Plaintiffs’ injuries and damages were

 caused, together with the named

        3.     Defendants hereinabove, by Defendants JOHN DOE 1-5. At the

 appropriate point in this litigation and in connection with matters to be revealed

 in formal discovery, Plaintiff shall seek

 leave to their Complaint to add additional facts and party Defendants pursuant

 to and provided by the Federal Truth In Lending Act.

        4.    Jurisdiction of the subject matter in this Court is proper pursuant to
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 3 of 17 PageID 3



 28 U.S.C. sec. 1331, as Plaintiffs have sought relief under multiple Federal

 Statutes.

        5.    Jurisdiction of the Federal claims is proper in this Court pursuant to

 15 U.S.C. sec. 1601 et. seq. and 15 U.S.C. sec. 1640(e).

        6.    Jurisdiction over the state-law claims is proper under the doctrine of

 Supplemental or Pendent Jurisdiction pursuant to 28 U.S.C. sec. 1367(a).

        7.     The cause of action herein arose in Pinnellas County, Florida

 by virtue of a mortgage loan and related inter-temporal transactions associated

 therewith which concern the Plaintiffs’ primary residential real estate which is

 located in Pinellas, County

 which is within this Judicial District.

        8.     Venue of this action is proper within this Court as at least one

 named Defendant is subject to suit within this Court, and thus all Defendants are

 properly sued in this Court. Material Facts Common to All Counts

                               FACTUAL ALLEGATIONS

 PROPERTY ADDRESS 8760 46TH STREET

        9.      The aforesaid property was purchased by the Sheena Trust .

  ( Exhibit A-Of Composite Exhibit) .

        10.    The plaintiff had obtained a collateral loan from the trust on May

 16, 2003. (Exhibit B- -Of Composite Exhibit) .

        11.     The Plaintiff paid off the loan on September 7, 2005 and the

 Release was issued a satisfaction. ( Exhibit C- -Of Composite Exhibit) .

        12.    On December1, 2005 , the Defendant issues a loan by forging
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 4 of 17 PageID 4



 ROBO signatures ( Exhibit D -Of Composite Exhibit). The Defendant by its

 agents did ‘Copy and Paste’ on loan documents.

         13. Plaintiff never received any funds pursuant to the forged loan

 documents.

         14.   In 2012, the Defendant filed a Foreclosure action. The Complaint

 was never served to the plaintiff. (Exhibit E -Of Composite Exhibit).

         19.    Plaintiff was unaware of the forged note and misunderstood that

 the action was on the released loan. ( Exhibit F- -Of Composite Exhibit) .

         20.   Plaintiff discovered the forged loan note on February 2018 during

 the bankruptcy hearing, when the Defendant’s attorney argued to claim on the

 note.

         21.   Plaintiff suffered damages as sale of the house is pending and the

 Plaintiff has loss the gained equity as a result of the fraud by the Defendants.

         22.    Plaintiff is responsible attorney fees owed to her attorney and

 costs in this action.
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 5 of 17 PageID 5



                                  Claims for Relief

                                       COUNT I

        CIVIL ACTION FOR VIOLATIONS OF RICO STATUTE-FEDERAL

                                  18 US CODE 1964



 23.   Plaintiffs reaffirm and reallege paragraphs 1 through 22 hereinabove as set

 forth more fully herein below.

 24.   This claim is being brought by Plaintiff pursuant to Civil Rico under 18

 U.S. Code Section 1964 which authorizes the institution of a civil action for

 violations of, including the collection of an unlawful debt pursuant to a pattern of

 corrupt activity and the acquisition of an interest in real property through a

 pattern of corrupt activity .

 25. As set forth above, Defendants, who are “persons” within the statutory

 scheme, have engaged in a pattern of corrupt activity in order to not only seek

 the collection of an unlawful debt from Plaintiffs, but also to acquire an interest

 in real estate consisting of the Plaintiffs’ primary residence.

 26. The conspiracy the subject of this action existed the present, with the

 injuries and damages resulting therefrom being continuing.

 27. Defendants’ actions and use of false signatures on mortgages as described

 above in paragraphs and concerted and predetermined acts and conduct

 specifically designed to defraud Plaintiff constitutes an “enterprise”, with the aim

 and objective of the enterprise being to perpetrate a fraud upon the Plaintiffs

 through the use of
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 6 of 17 PageID 6



 intentional nondisclosure, material misrepresentation, and creation of fraudulent

 loan documents.

 28. Each of the Defendants is an “enterprise Defendant” within the statutory

 scheme.

 29. As a direct and proximate result of the actions of the Defendants, Plaintiffs

 have and continue to suffer damages.

 30. Pursuant to statute, the court may order the Defendants’ divestiture in any

 interest in real property, and Plaintiffs request the entry of Final Judgment

 against Defendants divesting their interest in the real property the subject of this

 action.

 31. Pursuant to statute, the Court may order injunctive relief without a showing

 of special or irreparable injury, and may issue a temporary injunction or

 temporary restraining order upon a showing of significant injury to the Plaintiff.

 32. As set forth above, Plaintiffs have suffered significant injuries including the

 loss of their home, overpayment of fraudulent charges, damages to her credit

 rating, and a foreclosure.

 33. Plaintiffs are also entitled to an award of three times actual damages

 sustained.

 34. Plaintiffs are also entitled to reasonable attorneys’ fees for having to bring

 this action.

           WHEREFORE, having set forth the above-described legally sufficient

 causes of actions against the Defendants, Plaintiff pray for the immediate

 issuance of a Preliminary Injunction or Temporary Restraining Order precluding
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 7 of 17 PageID 7



 the foreclosure sale of their property or any other disposition of the subject

 property pending the determination of this action; the entry of Final Judgment

 against all Defendants jointly and severally in an amount not yet quantified but to

 be proven at trial and such other amounts to be proven at trial; an award of

 three times the amount of actual damages sustained; for costs and attorneys’

 fees; that the Court find that the transactions the subject of this action are illegal

 and are deemed void; that the foreclosure which was instituted be deemed and

 declared illegal and void and that further proceedings in connection with the

 foreclosure be enjoined; and for any other and further relief which is just and

 proper, and punitive damages.

                              COUNT II-CIVIL RICO BY MAIL FRAUD

 35. Plaintiffs reaffirm and reallege paragraphs 1 through 22 hereinabove as set

 forth more fully herein below.

 36. Defendants by and through their agents, unlawfully

 sought employment by or associated with an enterprise to either conduct or

 participate in,either directly or indirectly, the enterprise through a pattern of

 racketeering activity.

 37. Defendants by and through their agents, unlawfully

 acquired, maintained an interest in, and/or had control over, an enterprise or

 property of any nature, including money, through a pattern of racketeering

 activity.

 38. Defendants, by and through their agents, are associated

 in fact, and therefore engaged in at least two acts of racketeering activity by
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 8 of 17 PageID 8



 committing numerous counts of mail fraud in violation of 18 U.S.C.A. § 1343, by

 having transmitted written communication by wire or mail that was devised in

 scheme to defraud and/or constituted an attempt to obtain money or property

 by a means of false or fraudulent pretenses, representations, or promises.

 39. As discussed in paragraphs above, the fraudulent

 signatures and communication through mail was in violation of RICO civil mail

 fraud.

 WHEREFORE, having set forth the above-described legally sufficient

 causes of actions against the Defendants, Plaintiff pray for the immediate

 issuance of a Preliminary Injunction or Temporary Restraining Order precluding

 the foreclosure sale of their property or any other disposition of the subject

 property pending the determination of this action; the entry of Final Judgment

 against all Defendants jointly and severally in an amount not yet quantified but to

 be proven at trial and such other amounts to be proven at trial; an award of

 three times the amount of actual damages sustained; for costs and attorneys’

 fees; that the Court find that the transactions the subject of this action are illegal

 and are deemed void; that the foreclosure which was instituted be deemed and

 declared illegal and void and that further proceedings in connection with the

 foreclosure be enjoined; and for any other and further relief which is just and

 proper, and punitive damages.
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 9 of 17 PageID 9



                                      COUNT IIi:

 VIOLATIONS OF REAL ESTATE SETTLEMENT PROCEDURES ACT



 40.   Plaintiffs reaffirm and reallege paragraphs 1 through 22 herein as if

 specifically set forth more fully hereinbelow.

 41.   As mortgage lenders, Defendants are subject to the provisions of the Real

 Estate Settlement Procedures Act (“RESPA”), 12 USC sec. 2601 et seq.

 42.   In violation of 12 USC sec. 2607 and in connection with the mortgage loan

 to Plaintiffs, Defendants accepted charges for the rendering of real estate

 services which were in fact charges for other than services actually performed.

 43.   As a result of the Defendants’ violations of RESPA, Defendants are liable

 to Plaintiffs in an amount equal to three(3) times the amount of charges paid by

 Plaintiffs for “settlement services” pursuant to 12 USC sec. 2607(d)(2).

        WHEREFORE, having set forth the above-described legally sufficient

 causes of actions against the Defendants, Plaintiff pray for the immediate

 issuance of a Preliminary Injunction or Temporary Restraining Order precluding

 the foreclosure sale of their property or any other disposition of the subject

 property pending the determination of this action; the entry of Final Judgment

 against all Defendants jointly and severally in an amount not yet quantified but to

 be proven at trial and such other amounts to be proven at trial; an award of

 three times the amount of actual damages sustained; for costs and attorneys’

 fees; that the Court find that the transactions the subject of this action are illegal

 and are deemed void; that the foreclosure which was instituted be deemed and
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 10 of 17 PageID 10



   declared illegal and void and that further proceedings in connection with the

   foreclosure be enjoined; and for any other and further relief which is just and

   proper, and punitive damages.

                                        COUNT IV:

                VIOLATIONS OF FEDERAL THUTH-IN-LENDING ACT

   44.   Plaintiffs reaffirm and reallege paragraphs 1 through 22 hereinabove as if

   set forth more fully herein below.

   45.   Defendants failed to include and disclose certain charges in the finance

   charge shown on the TIL statement, which charges were imposed on Plaintiff

   incident to the extension of credit to the Plaintiff and were required to be

   disclosed pursuant to 15 USC sec. 1605 and Regulation Z sec. 226.4, thus

   resulting in an improper disclosure of finance charges in violation of 15 USC

   sec. 1601 et seq., Regulation Z sec. 226.18(d). Such undisclosed charges

   include a sum identified on the Settlement Statement listing the amount

   financed which is different from the sum listed on the original Note.

   46.   By calculating the annual percentage rate (“APR”) based upon improperly

   calculated and disclosed amounts, Defendants are in violation of 15 USC sec.

   1601 et seq., Regulation Z sec. 226.18(c), 18(d), and 22.

   47.   Defendants’ failure to provide the required disclosures provides Plaintiffs

   with the right to rescind the transaction, and Plaintiffs, through this public

   Complaint which is intended to be construed, for purposes of this claim, as a

   formal Notice of Recission, hereby elect to rescind the transaction.

   WHEREFORE, having set forth the above-described legally sufficient
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 11 of 17 PageID 11



   causes of actions against the Defendants, Plaintiff pray for the immediate

   issuance of a Preliminary Injunction or Temporary Restraining Order precluding

   the foreclosure sale of their property or any other disposition of the subject

   property pending the determination of this action; the entry of Final Judgment

   against all Defendants jointly and severally in an amount not yet quantified but to

   be proven at trial and such other amounts to be proven at trial; an award of

   three times the amount of actual damages sustained; for costs and attorneys’

   fees; that the Court find that the transactions the subject of this action are illegal

   and are deemed void; that the foreclosure which was instituted be deemed and

   declared illegal and void and that further proceedings in connection with the

   foreclosure be enjoined; and for any other and further relief which is just and

   proper, and punitive damages.




                                        COUNT V:

                 VIOLATION OF FAIR CREDIT REPORTING ACT



   48.   Plaintiffs reaffirm and reallege paragraphs 1 through 22 above as if set

   forth more fully hereinbelow.

   49.   At all times material, Defendants qualified as a provider of information to

   the Credit Reporting Agencies, including but not limited to Experian, Equifax,

   and TransUnion, under the Federal Fair Credit Reporting Act.

   50.   Defendants wrongfully, improperly, and illegally reported negative
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 12 of 17 PageID 12



   information as to the Plaintiffs to one or more Credit Reporting Agencies,

   resulting in Plaintiffs having negative information on their credit reports and the

   lowering of their FICO scores.

   51.   Pursuant to 15 USC sec. 1681(s)(2)(b), Plaintiffs are entitled to maintain a

   private cause of action against Defendants for an award of damages in an

   amount to be proven at the time of trial for all violations of the Fair Credit

   Reporting Act which caused actual damages to Plaintiffs, including emotional

   distress and humiliation.

   52.   Plaintiffs are entitled to recover damages from Defendants for negligent

   non-compliance with the Fair Credit Reporting Act pursuant to 15 USC sec.

   1681(o).



   53.   Plaintiffs are also entitled to an award of punitive damages against

   Defendants for their willful noncompliance with the Fair Credit Reporting Act

   pursuant to 15 USC sec. 1681(n)(a)(2) in an amount to be proven at time of trial.

   WHEREFORE, having set forth the above-described legally sufficient

   causes of actions against the Defendants, Plaintiff pray for the immediate

   issuance of a Preliminary Injunction or Temporary Restraining Order precluding

   the foreclosure sale of their property or any other disposition of the subject

   property pending the determination of this action; the entry of Final Judgment

   against all Defendants jointly and severally in an amount not yet quantified but to

   be proven at trial and such other amounts to be proven at trial; an award of

   three times the amount of actual damages sustained; for costs and attorneys’
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 13 of 17 PageID 13



   fees; that the Court find that the transactions the subject of this action are illegal

   and are deemed void; that the foreclosure which was instituted be deemed and

   declared illegal and void and that further proceedings in connection with the

   foreclosure be enjoined; and for any other and further relief which is just and

   proper, and punitive damages.




                                       COUNT VII:

                        FRAUDULENT MISREPRESENTATION

   54.   Plaintiffs reaffirm and reallege paragraphs 1 through 22 hereinabove as if

   set forth more fully hereinbelow.

   55.   Defendants knowingly and intentionally concealed material information

   from Plaintiffs which is required by Federal Statutes and Regulations to be

   disclosed to the Plaintiffs both before and at the closing, as set forth in above

   paragraphs.

   56.   Defendants also materially misrepresented material information to the

   Plaintiffs with full knowledge by Defendants that their affirmative representations

   were false, fraudulent, and misrepresented the truth at the time said

   representations were made.

   57.   Under the circumstances, the material omissions and material

   misrepresentations of the Defendants were malicious.

   58.   Plaintiffs, not being investment bankers, securities dealers, mortgage

   lenders, mortgage brokers, or mortgage lenders, reasonably relied upon the
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 14 of 17 PageID 14



   representations of the Defendants in agreeing to execute the mortgage loan

   documents.



   59.   Had Plaintiff known of the falsity of Defendants’ representations, Plaintiff

   would not have entered into the transactions the subject of this action.



   60.   As a direct and proximate cause of the Defendants’ material omissions

   and material misrepresentations, Plaintiffs have suffered damages.

   WHEREFORE, having set forth the above-described legally sufficient

   causes of actions against the Defendants, Plaintiff pray for the immediate

   issuance of a Preliminary Injunction or Temporary Restraining Order precluding

   the foreclosure sale of their property or any other disposition of the subject

   property pending the determination of this action; the entry of Final Judgment

   against all Defendants jointly and severally in an amount not yet quantified but to

   be proven at trial and such other amounts to be proven at trial; an award of

   three times the amount of actual damages sustained; for costs and attorneys’

   fees; that the Court find that the transactions the subject of this action are illegal

   and are deemed void; that the foreclosure which was instituted be deemed and

   declared illegal and void and that further proceedings in connection with the

   foreclosure be enjoined; and for any other and further relief which is just and

   proper, and punitive damages.
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 15 of 17 PageID 15



                                       COUNT VIII:

                                  CIVIL CONSPIRACY



   61. Plaintiffs reaffirm and reallege paragraphs 1 through 22 hereinabove as if

   set forth more fully hereinbelow.

   62. In connection with the application for and consummation of the mortgage

   loan the subject of this action, Defendants agreed, between and among

   themselves, to engage in actions and a course of conduct designed to further an

   illegal act or accomplish a legal act by unlawful means, and to commit one or

   more overt acts in furtherance of the conspiracy to defraud the Plaintiffs.

   63. Defendants agreed between and among themselves to engage in the

   conspiracy to defraud for the common purpose of accruing economic gains for

   themselves at the expense of and detriment to the Plaintiffs.

   64. The actions of the Defendants were committed intentionally, willfully,

   wantonly, and with reckless disregard for the rights of the Plaintiffs.

   65. As a direct and proximate result of the actions of the Defendants in

   combination resulting in fraud and breaches of fiduciary duties, Plaintiff have

   suffered damages.

   66. Plaintiffs thus demand an award of actual, compensatory, and punitive

   damages.



   WHEREFORE, having set forth the above-described legally sufficient

   causes of actions against the Defendants, Plaintiff pray for the immediate
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 16 of 17 PageID 16



   issuance of a Preliminary Injunction or Temporary Restraining Order precluding

   the foreclosure sale of their property or any other disposition of the subject

   property pending the determination of this action; the entry of Final Judgment

   against all Defendants jointly and severally in an amount not yet quantified but to

   be proven at trial and such other amounts to be proven at trial; an award of

   three times the amount of actual damages sustained; for costs and attorneys’

   fees; that the Court find that the transactions the subject of this action are illegal

   and are deemed void; that the foreclosure which was instituted be deemed and

   declared illegal and void and that further proceedings in connection with the

   foreclosure be enjoined; and for any other and further relief which is just and

   proper, and punitive damages.



   DEMAND FOR JURY TRIAL



           Plaintiffs demand trial by jury of all matters so triable as a matter of right.

                                                Respectfully submitted,

                                                      DISCRIMINATION LAW
                                                      CENTER, P.A.
                                                      2255 Glades Road, Suite 324A
                                                      Boca Raton, Florida 33431
                                                      (561) 271-1769 tel.
                                                      (561) 299-3892 fax.

                                                      By: /s/ Jay F. Romano
                                                          Jay F. Romano
                                                          Trial Attorney
                                                          Florida Bar No.: 0934097
Case 8:19-cv-01334-WFJ-JSS Document 1 Filed 06/03/19 Page 17 of 17 PageID 17



                               VERIFICATION CLAUSE

   I ____________ON THIS ____ DAY 0F __________, 2019, STATE

   THAT THE ALLEGATIONS ARE TRUE AND CORRECT AS LISTED ABOVE.



   __________________
   NEELAM UPPAL


                                              By: /s/ Jay F. Romano
                                                  Jay F. Romano
                                                  Trial Attorney
                                                  Florida Bar No.: 0934097

   SIGNED FORM IN SEPARATE DOCKET # SUBMITTED
